Case 3:17-cv-00514-CWR-FKB Document 356-2 Filed 08/24/20 Page 1 of 35

Firefox

/ Records of online correspondence show the genesis, and aftermath of a scheme by supporters of state Sen. Chris

https://www.clarionledger.com/story/politicalledger/2015/06/15/clayton-kelly-mees

Clarion Ledger

POLITICAL LEDGER

‘Chris not happy. Delete everything": Cochran
photo case messages

Geoff Pender The Clarion-Ledger
Published 4:42 p.m. CT Jun. 15, 2015 | Updated 10:09 a.m. CT Jun. 16, 2015

McDaniel to photograph U.S. Sen. Thad Cochran's late wife, Rose, as she lay in her nursing home bed at St.
Catherine's Village last year.

The records include communication between:

John Bert: a.k.a. John Mary, a former radio talk show host and tea party leader from Hattiesburg, who served as
the ring leader.

Clayton Kelly: an aspiring political blogger who sneaked into St. Catherine's, took the photos and created a video
hit piece against Cochran.

Richard Sager: a Laurel elementary teacher and soccer coach who helped Mary with research against Cochran
and worked with Mary and Kelly to coordinate the nursing home photos scheme.

Mark Mayfield: a Ridgeland attorney, tea party and Republican leader who committed suicide in June after his
arrest in the case.

aes,

yer
oO
a)
oS
SS
CO
Zz
©
Y)
oc
Lt
NM
©
peat
ca

 
Case 3:17-cv-00514-CWR-FKB Document 356-2 Filed 08/24/20 Page 2 of 35

Firefox

https://www.clarionledger.com/story/politicalledger/2015/06/15/clayton-kelly-m er rss...

Elaine Vechorik: an ardent McDaniel supporter who introduced Mary to Kelly. Vechorik was not charged in the

case.
Excerpts of some of the online conversations from early February through late April 2012:

Elaine Vechorik: ... Hey, I know guy does good video. He could just ask questions, tell story and show pictures —
Clayton Kelly — "Constitutional Clayton"

John Bert: ok..I'll pass it along

John Bert: great. Introduce yourselves to each other he is on board with us. He wants to make a good video.

Rick Sager: Yeah I read that conversation... Dude is good

John Bert: We need you to have no more contact with the campaign. I see the twitter post you put up. It needs to
come down. Can you remove it from your fb page. What we are going to do will be EXPLOSIVE. The other side will
be hunting for ANY connection to you.

Clayton Kelly:
I have already shown my support for him since October, publicly

John Bert: ok ... let me think on this. Ok. I guess as long as you do not have any connection WITH the campaign.
Call me Mr. Paranoid lol. Are you on linkdin

Clayton Kelly: right, Chris said he would help me in anyway, so I immediately ruled out an interview in order not
have that tie. I think so, but I haven't used it in like 5 years

DICKERSON 00000
Case 3:17-cv-00514-CWR-FKB Document 356-2 Filed 08/24/20 Page 3 of 35

Firefox

https://www.clarionledger.com/story/politicalledger/2015/06/15/clayton-kelly-mer-22°s...

Richard Sager: Do you still have that video?
Clayton Kelly: Yep

Rick Sager: Could you send it to me? Or is it private on your YouTube account? ... Did a script get done?

Clayton Kelly: When is the election again?

Richard Sager: Gotcha. June 3

Clayton Kelly: maybe we should aim for 4/21

Richard Sager: Maybe. I'll talk to some people and see... I know john's been busy
Clayton Kelly: I am going to try to find some video of them together

Richard Sager: Gotcha, I'll do the same

John Bert: if everything goes as planned we will have Seating to add to the video which will CHANGE
EVERYTHING. EARTH SHATTERING

Clayton Kelly: Yeah, dude was saying that. I still don't know what it is

John Bert: I am not about to discuss it here or anywhere for that matter. Suffice it to say it will blow ur mind

DICKERSON 000003
Case 3:17-cv-00514-CWR-FKB Document 356-2 Filed 08/24/20 Page 4 of 35

Firefox

https://www.clarionledger.com/story/politicalledger/2015/06/15/clayton-kelly-mes

John Bert: need you to call me it is URGENT
John Bert: https://www.facebook.com/mark.mayfield.1048?fref+ts

I would not communicate with him on his page. Sent this so you could see who it is ... just talked with him it will be
sometime next week he has the funeral to deal with

Clayton Kelly: I just talked to him

- John Bert: Mark, I hope you and your family are doing Ok. I hate to even bring this up at this time...but obtaining

a GOOD clear picture on you know who...would REALLY put teeth into what we are working on..I have put the
project on hold and waiting to see if you can get it.

Mark Mayfield: Gonna be a challenge. Security camera right outside the door.
John Bert: wear a cap and glasses..and look down never straight ahead while within view of cameras

Mark Mayfield: Hmmm. Can't commit. I can get someone in the building and is the room if you know someone
who would do it.

John Bert: let me talk to the kid that made p the video

John Bert: OK..i HAVE YOUR MAN. Call me... Clayton Kelly is his name he lives up by you..his number is
(number omitted) still call me so i can give you a little background,,he is perfect for the job. Call when you can

Mark Mayfield: Soon

PETS.

DICKERSON 000004
Case 3:17-cv-00514-CWR-FKB Document 356-2 Filed 08/24/20 Page 5 of 35

Firefox

https://www.clarionledger.com/story/politicalledger/2015/06/15/clayton-kelly-mess

Richard Sager: Think Clayton wants to do the narrative... Said he wants credit for it. I'm fine with whatever
John Bert: we need to be SURE the narrative is ok..or it's all lost. HE can take the credit..i don't want credit
Richard Sager: Me either

John Bert: that is fine..BUT we need a professional narrative ... what is on the video would be laughed at by the
media

Richard Sager: We need a news reporter to catch Cochran and ask him about that the day we put it out

Richard Sager: If we give the info to a reporter that you know is gonna be at his event... Then put it out during it.
Gotta be a ballsy reporter that's right wing

John Bert: that is hard to find

Clayton Kelly: somebody is calling me and does not want to reveal their # to me. They claim to have some info on
Thads wife, but I didn't know to answer the phone for a private number. If you know who it could be, tell them to
reach out to me again.

John Bert: talking to Mark now. He will call tomorrow. PLEASE answer ANY incoming calls till this is over
Clayton Kelly: K

John Bert: the guy will call tomorrow I am told. Be prepared to take notes Mr. Secret Agent. Not kidding lol

ACES 5.4

5

DICKERSON 00000
Case 3:17-cv-00514-CWR-FKB Document 356-2 Filed 08/24/20 Page 6 of 35

Firefox

https://www.clarionledger.com/story/politicalledger/2015/06/1 5/clayton-kelly-mes

Clayton Kelly: lol OK

John Bert: did you get a call
Clayton Kelly: Yep, with details. Got all written down

John Bert: OK..you ARE THE MAN...REMEMER CALM COOL AND DISCREET I have NO idea what the call
said..I was not informed

' Clayton Kelly: Details on the layout of the place and what I can expect. It was great info.

John Bert: ok. So you think you can do it?
Clayton Kelly: yep

John Bert: u have the room number and how to go to it

_ Clayton Kelly: I have a virtual layout in my head. Got all the info I need and then some.

John Bert: how did it go

Clayton Kelly: Got turned away. They had a GI virus outbreak and were not accepting visitors

John Bert: news?

Clayton Kelly: I couldn't get anyone to let me in the door. As far as visitors goes it was dead, but the sign that said

cage

wdace

DICKERSON 000006
Case 3:17-cv-00514-CWR-FKB Document 356-2 Filed 08/24/20 Page 7 of 35

Firefox

https://www.clarionledger.com/story/politicalledger/2015/06/15/clayton-kelly-mess

they were sick was taken down. I didn't want to cause too much of a stir seeing I was sticking out like a sore thumb,
so I left to come back on Sunday and try again. Sunday is Easter and there should be plenty more people. I should
have thought of that before. In the meantime I am going to put together the script and regain all information
(computer crashed) to build my case. If we can verify where Thad lives I can link her being in St. Catherines to his
reasons for being able to run as a US Senator. |

John Bert: He doesn't know your name or anything — just say you're calling about Tad's mistress stories. Lol
(phone number omitted) Noel@medaniel2014.com Noel Fritsch ... is it safe for me to do that let me think about it
and ask someone that knows protocol I am not against it.... I just don't want them associated with me if I become a
hot potato. They will ask if they want to use your name. Just say no. Tell them info. Call anonymously if you want
What I have is not verbal. I'm letting them use my name for something so bad I might have to get out of county GOP
I was told just now NOT to communicate with him I will have a name for them to communicate when when the time

is right. Told by whom. Who the heck knows Noel? ....

John Bert: Noel Fritsch (number omitted)

ignore all of the above except the name-number..like a dork I pasted a lot of garbage. Can u call
Richard Sager: Can't right now, will have to be tomorrow.. Laying with kids

John Bert: ok.. don't call the number I sent u till we talk

John Bert: will you let Noel know I deleted his friends request as I do not want ANY connection between him and I
this is visible to anyone on public media..and in fact I have never had any contact with him to date

AGES...

DICKERSON 000007
Case 3:17-cv-00514-CWR-FKB Document 356-2 Filed 08/24/20 Page 8 of 35

Firefox

https://www.clarionledger.com/story/politicalledger/2015/06/15/clayton-kelly-messaces...

Richard Sager: Yeah. 25... Got them tied together on 25 international trips

John Bert: any luck
Clayton Kelly: Easter Sunday is a great day. Other than that I plead the fifth

John Bert: good. I don't want to see nuttin honey. Talk to the other guy

John Bert: u here ... holy mackarall! ... the ONE time we need you you disappear ... I can't believe this...you are
AALWAYS on here... u need to launch your video

Clayton Kelly: Why now? I have more info I JUST got and want to add. I have no phone and I have been out of
town

John Bert: call me

John Bert: #ThadCochranHasAMistress. What is your twitter handle I need to give it to a bunch of folks to follow
you

Clayton Kelly: @crispyclayton

John Bert: Can't wait to see your work. You should post it on several media avenues more than once

Clayton Kelly: I will. 1 am working my ass off to get it out tonight.

8

DICKERSON 00000
Case 3:17-cv-00514-CWR-FKB Document 356-2 Filed 08/24/20 Page 9 of 35

Firefox : https://www.clarionledger.com/story/politicalledger/2015/06/1 5/clayton-kelly-meccares...
John Bert: they said to pull the ivdie u made. I have not seen it

Clayton Kelly: I took it off YT. Is there another way to send it to you?

DICKERSON 000009

John Bert: no...maybe after it is all over. I have been asleep have no idea what happened is it off of all social media

Clayton Kelly: That doesn't mean it was for nothing. If the right people saw it it will come out anyways. If the Est.
saw it, they may back off the personal attacks out of fear of it breaking out of retaliation. It is no where to be found
any more

John Bert: ok good no idea what happened

Clayton Kelly: It was so hardcore that even his supporters were appauled ... the picture of Rose was shocking and
maybe it went too far

Clayton Kelly: Unfortunately the cat is out of the bag and I released the video. They are gonna attack me
regardless. I knew that when I signed up for it. I wish I could have made the video better, but it was rushed out
thanks to big mouth.

Richard Sager: Oh I know... I don't blame you ... That picture is killer.

John Bert: GREAT WORK...ACE VENTURA

Richard Sager: Tell Clayton to pull that video... Chris is not happy. Delete everything
Case 3:17-cv-00514-CWR-FKB Document 356-2 Filed 08/24/20 Page 10 of 35

Firefox’ https://www. clarionledger.com/story/politicalledger/2015/06/1 S/clayton-kelly-mes

John Bert: delete facebook...that was lame crap that is on the net

Richard Sager: It's all gone.., but I'm completely out of it

Clayton Kelly: The McDaniel campaign is already distancing themselves from the video

Richard Sager: Yes. Expected. They have to denounce it

Clayton Kelly: I hope they do and I don't see as much backlash from them as I do the rest of the world
Richard Sager: You won't.., they like it being exposed. Just publicly it has to be done like this.
Clayton Kelly: yeah. Thanks, that makes me feel a little better

Richard Sager: Hey... From the main guys mouth... He asked if you could pull it down. Wants you to hold on to it.

SAGES 0s

DICKERSON 000010
Case 3:17-cv-00514-CWR-FKB Document 356-2 Filed 08/24/20 Page 11 of 35

Mary gets no jail time, will cooperate in Cochran case https://www.clarionledger.com/story/news/politics/2014/08/06/john-mary-guilty-p'=-/ Less

Clarion Lede

 

DICKERSON 000011

NEWS

Mary gets no jail time, will cooperate in 1 Cochran
case

Geoff Pender The Clarion-Ledger
Published 11:56 a.m. CT Aug. 6, 2014 | Updated 11:41 a.m. CT Aug. 7, 2014

In exchange for no jail time or fine, John Mary pleaded guilty to conspiring to photograph U.S. Sen. Thad Cochran's
bedridden wife and is helping prosecute others in the case.

Mary, of Hattiesburg, faced up to five years in prison and a fine up to $5,000. But District Attorney Michael Guest
agreed to a deal of five years probation, non-adjudicated. That means the charge would be wiped from Mary's record
provided he cooperates and completes probation.

Guest said Mary's help "will be crucial" in a case that made national news amid a bitter Republican primary between
Cochran and tea party challenger Chris McDaniel.

Mary, a former radio talk show co-host of McDaniel's and three other McDaniel supporters were arrested in May

and accused of conspiracy to photograph Rose Cochran in her nursing home room for a political hit-piece video on
Thad Cochran.

Others charged in the case:

* Aspiring blogger Clayton Kelly of Pearl. Kelly wanted to make a name for his "Constitutional Clayton" website with
Case 3:17-cv-00514-CWR-FKB Document 356-2 Filed 08/24/20 Page 12 of 35

Mary gets no jail time, will cooperate in Cochran case https://www.clarionledger.com/story/news/politics/2014/08/06/john-mary-guilty-nla9/ le.
a big story. He's accused of sneaking into the nursing home on Easter Sunday.

* P.E. teacher and soccer coach Richard Sager of Laurel. Sager is accused of conspiracy and tampering with
evidence.

DICKERSON 00001

“ Attorney and state tea party leader Mark Mayfield. Mayfield, a McDaniel supporter and campaign volunteer whose

late mother had lived in the same Alzheimer's unit with Rose Cochran, committed suicide at his Ridgeland home on
June 27.

McDaniel has denied any involvement by his campaign. But the Cochran campaign has questioned conflicting
answers McDaniel and campaign staffers gave about when or if they knew of Kelly and his video. McDaniel has
countered that Cochran sandbagged the case until near the June 3 primary and gamed it for political gain.

Many political observers believe the case cost McDaniel a victory June 3 and forced a runoff, which he lost to
Cochran and is now challenging.

Mary's attorney Doug Lee said Mary admitted conversations with Kelly, Sager and Mayfield about having a
photograph taken of Rose Cochran, and that "ultimately, Mr. Mayfield helped Clayton Kelly get into the place so he
could take a picture." Lee said, "I don't know who originally had the idea."

Lee said Mary has cooperated with authorities and will continue.

"He was adamant that he wanted to take responsibility for his part in all of this," Lee said, "and he very thoroughly
regrets any pain he has caused the Cochran family."

Defense attorneys say that while taking the photographs was ill-advised and distasteful, it doesn't violate felony
laws. They claim the charges are politically motivated and overkill for what should have been at most a
misdemeanor case. Authorities disagree. Guest has said he plans to present the case to a grand jury.
Case 3:17-cv-00514-CWR-FKB Document 356-2 Filed 08/24/20 Page 13 of 35

Mary gets no jail time, will cooperate in Cochran case https://www.clarionledger. comnleveriinewalpoltdes DOROW/OHetm: ~mary-guilty-ria2/1

Kelly's attorney Kevin Camp on Wednesday questioned why he was not notified about Mary's plea. He also said it
was the first he had heard about Mary's "new charge" of conspiring to the crime of "posting of messages through
electronic media for purpose of causing injury to any person."

DICKERSON o00013t

Kelly was initially charged with felony exploitation of a vulnerable adult, a charge usually reserved for those who

steal from, sexually abuse or neglect an elderly person. Later, the defendants were charged with conspiracy under
the state's video voyeurism law.

“It's odd that new charges keep popping up or changing, as to what they are trying to define it as," Camp said. "It
just shows that they didn't know what crime it was supposed to be, and they still have some issues there. It may be
distasteful, but it's not criminal. That's what we've said from the get-go."

Camp says Kelly, working as a political blogger, has some constitutional protection.

"I definitely think there is some protected speech on a charge like that," Camp said. A reporter that is following a

legitimate story ... posts it online and turns around and gets charged for it — that's what the First Amendment is all
about, freedom of speech and freedom of political speech.”

Staff writer Jimmie E. Gates contributed to this report.

Contact Geoff Pender at (601) 961-7266 or gpender@jackson.gannett.com. Follow @GeoffPender on Twitter.
Case 3:17-cv-00514-CWR-FKB Document 356-2 Filed 08/24/20 Page 14 of 35

July 27,2015

Video of Vulnerable Adult Fails to Unseat Cochran, Results in
Convictions

Michael T. Dawkins - July 27, 2015

Share this:

f BS in &

In early 2014, long-time US. Senator Thad Cochran faced the most formidable challenge to his incumbency since his first election to
the Senate in 1978. Mississippi state Senator Chris McDaniel, a darling of the Tea Party, quoted Ronald Reagan and the founding
fathers until he had Cochran well outflanked to the political right. Polls showed the race in a dead heat. The McDaniel campaign's
chiding of Cochran for refusing to debate gained traction as voters questioned whether the aging Cochran was running for re-
election one too many times.

A handful of McDaniel supporters decided it was time to play a wild card by accusing Cochran of abandoning his bedridden wife,
Rose Cochran, by pursuing a relationship with his long-time aide, Kay Webber. Rose Cochran, suffering from dementia, had for 13
years lived in a nursing home just north of capital city Jackson.

The Clarion Ledger, a Jackson newspaper, is reporting on the story. Mark Mayfield, a prominent Jackson attorney and McDaniel
supporter, was approached due to the fact that his mother had recently passed away at the Alzheimer’s unit where Rose Cochran was
residing. McDaniel supporter John Mary, using an alias identity on Facebook, posted a message to Mayfield, suggesting that Mayfield
photograph Mrs. Cochran at the Alzheimer’s unit. Mayfield said he would not take the photograph but that he could get someone
else into the nursing home.

That someone proved to be aspiring political blogger, Clayton Kelly, a 29-year-old Tea Party activist and McDaniel advocate who
referred to himself as “Constitutional Clayton” John Mary, using his Facebook alias, posted to Kelly, “What we are going to do will be
EXPLOSIVE. The other side will be hunting for ANY connection to you”

Prosecutors say that Mayfield instructed Kelly as tohow to get into the facility and locate Rose Cochran's room. Surveillance video at
the nursing home, according to Madison County prosecutors, shows that on April 20, 2014, a guard allowed Kelly to enter the nursing
home. District attorney Michael Guest and assistant district attorney Bryan Buckley describe the video as showing Kelly pretending to
be talking on his phone and texting as he makes his way to the wing where Ross Cochran lived. According to prosecutors, the video
shows Kelly, after waiting for a nurse to leave the hallway, entering Cochran's room and exiting soon after. He then is seen
photographing Rose Cochran's nameplate outside her door before he leaves.

Within a week, “Constitutional Clayton’ posted a video titled, “Does US. Senator Thad Cochran Have a Mistress?” The voice on the
video criticizes Cochran for moving to the left politically and states that Chris McDaniel “was in diapers when Thad Cochran came to
Washington’ The video then shows a picture of Senator Cochran with aide Kay Webber, followed by a still shot of Rose Cochran lying
unconscious in her bed at the Alzheimer’s unit. Kelly’s narration on the video States, “This is Rose Cochran today. ... We are calling on
[Senator Cochran] to resign your campaign immediately” Kelly ends the video with a disclaimer that the video's production is not
associated with the McDaniel campaign.

Reaction to the video was swift and extremely negative. Prosecutors moved quickly to present evidence to a grand jury, which

indicted Mark Mayfield, Clayton Kelly, John Mary, and Richard Sager as having conspired to break into the Alzheimer’s unit. The
indictment included charges of attempted burglary and burglary. Within a month, Mayfield committed suicide.

DICKERSON 000014

pites:Iww-americanbar.org/groupsilitigation/committees/crimi...-vulnerable-adult-fails-to-unseat-cochran-results-in-convictions,

Se
Case 3:17-cv-00514-CWR-FKB Document 356-2 Filed 08/24/20 Page 15 of 35

As for the campaign, the Kelly video proved to be the watershed event from which the McDaniel campaign never recovered its pre-
video momentum. The election was razor-thin with Cochran wining a run-off against McDaniel by fewer than 8,000 votes. McDaniel
challenged the election results, but the challenge was ultimately dismissed for having been filed too late.

As prosecutors prepared the state's case for trial, in December 2014, Rose Cochran passed away. In May 2015, Senator Cochran
married Kay Webber.

Kelly's defense was set for a string of adverse events. Co-conspirators Sager and Mary entered guilty pleas, receiving pretrial diversion
that included an obligation to cooperate in the ongoing investigation. As his June 2015 trial approached, Kelly pursued a motion to
dismiss his indictment on First Amendment grounds. Circuit Court Judge William Chapman II heard argument on the motion and
denied the motion from the bench. On the eve of the June 15 trial, Kelly accepted an offer to plead guilty, and he was sentenced to
two-and-a-half years. ,

Since the sentencing, the state's evidence has been partially released to the press. The looming question has been whether the
evidence establishes a link to Cochran's challenger, Chris McDaniel. Assistant district attomey Bryan Buckley stated, however: “Based
upon all available evidence, to indude Facebook messages, phone records and videos, we feel confident all those who were actively
involved were indicted and handled by the justice system. We consider the matter closed, unless we find new evidence”

—Michael T. Dawkins, Baker Donelson, Jackson, MS

 

Copyright © 2015, American Bar Association. All rights reserved. This information or any portion thereof may not be copied or disseminated in any form or by any means

or downloaded or stored in an electronic database or retrieval system without the express written consent of the American Bar Association. The views expressed in this

article are those of the author(s) and do not necessarily reflect the Positions or policies of the American Bar Association, the Section of Litigation, this committee, or the
employer(s) of the author(s).

 

48% American Bar Association icontent/aba-cms-dotorg/en/groups/litigation/ committees /criminal/practice/2015/video-of-vulnerable-adult-fails- to-unseat-cochran-results-in-convictions

https://www.americanbar.org/g reups/litigation/committees/crimi...-vulnerable-adult-fails-to-unseat-coch ran-results-in-convictic..c,

DICKERSON 000015
Case 3:17-cv-00514-CWR-FKB Document 356-2 Filed 08/24/20 Page 16 of 35

7/7/2020 Cochran nursing home suicide lawsuit: Madison mayor released

Clarion Ledger

 

POLITICS

Madison mayor released from lawsuit
over suicide in Cochran nursing home
break-in scandal

Jimmie E. Gates Mississippi Clarion Ledger
Published 2:53 p.m. CT May 1, 2019 | Updated 7:44 a.m. CT May 2, 2019

A federal judge has dismissed Madison Mayor Mary Hawkins-Butler and Madison police
officer from a lawsuit filed on behalf of the family of an attorney who killed himself.

U.S. District Judge Carlton Reeves ruled Tuesday that Hawkins-Butler has immunity from
the lawsuit. The judge also dismissed Madison Police Officer Chuck Harrison from the
lawsuit, saying that he only used an erroneous legal citation to charge attorney Mark
Mayfield.

However, Reeves allowed the lawsuit to continue against the city of Madison and police
officer Vickie Currie.

Last year, Reeves ruled Mayfield's widow and sons couldn't sue Butler Snow law firm and its
chairman, or Madison Police Chief Gene Waldrop, over claims they were part of a political
network illegally retaliating against Mayfield's political activity by pushing him to suicide
after he was charged with conspiracy to exploit a vulnerable adult.

Mayfield was arrested by Madison police on May 22, 2014, in a case that drew national
attention as part of the bitter Mississippi GOP primary between then-U.S. Sen. Cochran and
tea party challenger Chris McDaniel.

Mayfield and three other McDaniel supporters were charged with felony conspiracy, accused
of plotting to film and photograph Cochran's bedridden wife in her nursing home bed for use
in a political hit piece video.

Mayfield was a respected attorney, state Republican and tea party leader, husband and father
of two sons. Friends, family and his attorneys have said his arrest was politically motivated
DICKERSON 000016

https://www.clarionledger.com/story/news/politics/201 9/05/01/madison-mayor-cochran-nursing-home-suicide-lawsuil/3642756002/ 1/2
Case 3:17-cv-00514-CWR-FKB Document 356-2 Filed 08/24/20 Page 17 of 35

7/7/2020 Cochran nursing home suicide lawsuit: Madison mayor released

and his treatment by Madison authorities — including his bond being set at $250,000 -- was
overboard.

Mayfield committed suicide about a month after he was charged in the case.
More: Prosecutors declare Cochran nursing home break-in case over

Contact Jimmie E. Gates at 601-961-7212 or jgates@gannett.com. Follow @jgatesnews on
Twitter.

DICKERSON 000017

https:/Awww.clarionledger.com/story/news/politics/201 9/05/01 /madison-mayor-cochran-nursing-home-suicide-lawsuit/3642756002/ 2/2
Case 3:17-cv-00514-CWR-FKB Document 356-2 Filed 08/24/20 Page 18 of 35

C (
Connecting the dots: Mayfield, Sager, Mary
and McDaniel

DAILY LEDES (/AWWW.CLARIONLEDGER.COM/BLOG/DAILYLEDES

 

 

Sam R. Hall :/Avww.clarionled ger.cam/staff/12575/sam-r-hall/) , The Clarion-Ledger

Published 10:26 p.m. CT May 22, 2014 | Updated 4:42 p.m. CT May 23, 2014

 

"4 > ; 5 wee

(Photo: Special to The Clarion-Ledger)

DICKERSON 000018
Case 3:17-cv-00514-CWR-FKB Document 356-2 Filed 08/24/20 Page 19 of 35

am,

Mark Mayfield is an attorney, Madison Cr” *y Republican Party leader and officer in f
multiple tea party organizations. +
Richard Sager is an elementary school physical education teacher and high school soccer
coach.

And John Mary is a political activist who once co-hosted The Right Side Radio Show with
Jack Fairchilds — and occasionally with Chris McDaniel.

The three men found themselves at the center of the Rose Cochran scandal Thursday
when they were arrested on conspiracy charges. Sager also faces a charge of tampering
with evidence.

RELATED: Three more arrests made in Cochran video scandal
(/story/news/politics/2014/05/22/more-arrests-in-cochran-conspiracy/9440277/)

 

The McDaniel campaign has continually denied any involvement with the alleged illegal
photographing of Cochran by 28-year-old Pearl blogger Clayton Kelly. While all three men
arrested Thursday are McDaniel supporters, none of them have any official role with the
campaign.

Furthermore, the three men seem relatively unconnected from each other save for their
association with various tea party groups and their shared support of McDaniel's campaign
to knock off incumbent U.S. Sen. Thad Cochran in the GOP primary on June 3. But they all
intersect online — especially on Facebook.

Mary is the most mysterious of the three. The Hattiesburg resident is also known by his
radio name, John Bert. When McDaniel was elected to the state Senate and left the WMXI
radio program he started — and which recordings of have caused the candidate heartburn
during the campaign — Mary became co-host to Fairchilds, who had co-hosted with
McDaniel.

But Mary and McDaniel are no strangers. McDaniel continued to participate with the radio
program and was a regular guest host. According to internet postings, Mary and McDaniel
even regularly co-hosted together when McDaniel would visit the show.

Multiple attempts to speak with McDaniel and campaign spokesman Noel Fritsch for
comment on the candidate's relationship with Mary went unanswered. Fritsch
acknowledged via text the receipt of a call but did not return the call or multiple texts. A
voicemail to McDaniel also went unreturned.

Mary is also a former member of the Hattiesburg Tea Party, but he seems to have limited
involvement with other tea party groups, such as the Mississippi Tea Party, which purports
to be the umbrella organization for several regional tea party groups. One such group is the
Central Mississippi Tea Party, for which Mayfield is a member of the board of directors. °

DICKERSON 000019

 
Case 3:17-cv-00514-CWR-FKB Document 356-2 Filed 08/24/20 Page 20 of 35

(Photo: Via Instagram) ‘a { _
Mayfield's connection to the McDaniel campaign seems to be the strongest. Mayfield is

listed as the vice chairman of the Mississippi Tea Party, which was quick to endorse

McDaniel when he announced his candidacy. Mayfield was also one of the more active
volunteers with the campaign. He helped distribute literature and yard signs. The Ridgeland
attorney repeatedly posted in Facebook comments about where people could pick up
campaign material and about upcoming events. Mayfield apparently volunteered in a

campaign office on Lakeland Drive in the shopping center behind Mugshots. And Mayfield
contributed $500 to McDaniel's campaign.

But Mayfield’s political involvement also extended into McDaniel's work as a state senator.
Mayfield was at the Capitol often during legislative sessions, and he helped organize
political events aimed at fiscal issues pushed by the Senate Conservative Coalition, which
McDaniel started. In 2009, Mayfield helped organize the first Tax Day Tea Party event in the
state with WJNT radio host Kim Wade. One of the headliners of that event was McDaniel.

Those who know Mayfield have all expressed surprise at his arrest. He is often described
as a smart atlorney, active community member and nice guy. Commenters online lit up
articles and social media posts with disbelief that Mayfield could be involved in something
McDaniel himself called “out of bounds for politics and is reprehensible.”

 

(Photo: Rick Guy/The Clarion-Ledger Rick Guy/The Clarion-Ledger)

The same disbelief was expressed by those who know Sager. The former head soccer
coach for Mississippi Delta Community College is an active member of the Laurel
community and a well-liked elementary school teacher. In addition to serving as assistant
soccer coach for Laurel High School, he coaches recreational soccer for the local parks and
recreation department.

But based on the charges, Sager's alleged involvement runs far deeper than that of Mary
and Mayfield. In addition to conspiracy, Sager has been charged with felony tampering with
evidence. To what extent, neither investigators with the Madison Police Department nor the
district attorney are saying.

At the same time, Sager's relationship to McDaniel is a little murkier in some senses. While
he's a supporter and has posted pro-McDaniel sentiments — including spreading the word
about campaign events in the Laurel area — his online activity is more sparse than that of
Mayfield and Mary.

However, one obvious connection to McDaniel is their shared hometown — Ellisville. The
small town boasts a population of less than 5,000.

For McDaniel's part, his campaign remains above official suspicion in relationship to this
sordid affair. District Attorney Michael Guest has said that he knows of no involvement by
the campaign, though he adds that it has not been officially cleared. Guest has said the DICKERSON 000020
Case 3:17-cv-00514-CWR-FKB Document 356-2 Filed 08/24/20 Page 21 of 35

grand jury will make the final determinati¢ ievertheless, while McDaniel may be free of (
any legal entanglement, the impact of any political entanglement is yet to be seen.

Contact Sam R. Hall at (601) 961-7163 or srhall@jackson.gannett.com. Follow @samrhall
on Twitter.

Note: Edited to correct second charge against Richard Segar.

Read or Share this story: http://on.thec-l.com/1nxkirU

DICKERSON 000021
Case 3:17-cv-00514-CWR-FKB Document 356-2 Filed 08/24/20 Page 22 of 35
4/25/2017 Mark Mayfield, ‘ie Party Founder, Became the Unlikely Focus of a Big Geelroversy - The New York Times

=e fet ork Bimes | https://nyti.ms/1yesJRJ

sete STARS CRLRS EL ay eon en Tn ai EES SAN GRE N GBS Cae KO, Baur AS etd APH me wo Fae Rane sia SCAN SBREEN SE SP SR TS Seen ner

POLITICS

Dirty Tricks, Tea Party Suicide and Rising
Mississippi Anger

Mark Mayfield, a Tea Party Founder, Became the Unlikely Focus of a
Big Controversy

By CAMPBELL ROBERTSON JULY 13, 2014

JACKSON, Miss. — Mark Mayfield, one of the founders of the Mississippi Tea Party,
had lost his political appetite.

He stayed away from Facebook and stopped writing letters to the editor. He
went to his law office, but often had little to do, since his major clients had all but cut
him off. When the runoff for the Republican primary came around, pitting longtime
Senator Thad Cochran against State Senator Chris McDaniel, the Tea Party
challenger whom Mr. Mayfield deeply believed in, friends said Mr. i Magpaiele could
not even bring himself to vote.

Then on the morning of June 27, three days after the runoff that left Mr.
Cochran the victor, Mr. Mayfield killed himself.

The story of Mr. Mayfield has only deepened the enmity left by a divisive
Republican primary. In May, Mr. Mayfield was arrested by police officers from the

9

ARTICLES REMAINING

 

Get 50% off for one year. Limited time offer.

 

DICKERSON 000022

htips:/Awww.nytimes.com/201 4/07/14/us/politics/mark-mayfield-a-tea-party-founder-became-the- unlikely-focus-of-a-big-controversy.html?_r=0 4/6
Case 3:17-cv-00514-CWR-FKB Document 356-2 Filed 08/24/20 Page 23 of 35
4/25/2017 Mark Mayfield, ° Party Founder, Became the Unlikely Focus of a Big Crentroversy - The New York Times
‘ (

sneak into a private nursing home and photograph Rose Cochran, the senator’s wife,
who has dementia and has been living there for nearly 15 years.

Pictures of Ms. Cochran surfaced online briefly, at the end of a video attacking Mr.
Cochran. The senator’s supporters describe it as among the most appalling dirty
tricks they can recall.

Close friends and political colleagues of Mr. Mayfield, on the other hand, are
infuriated by the treatment of him, which they call unjustifiably heavy-handed. Mr.
Mayfield, who was accused of helping direct the others to Ms. Cochran’s nursing
home room but not of taking any pictures, was met at his office by police officers and
handcuffed, ordered to post a $250,000 bond and afterward featured in a Cochran
campaign commercial, described as a felon.

The Madison police have continued to investigate, and the district attorney is
considering whether to present the case to a grand jury.

The Mayfield family has threatened to sue the City of Madison and the Police
Department.

“They destroyed that man, and for what?” said Roy Nicholson, who along with
Mr. Mayfield helped create the state Tea Party. “There is a burning anger in the
people that knew Mark Mayfield. And we will not let it go.”

What shocked practically everyone is that Mr. Mayfield, routinely described as
one of the nicest men in Jackson political circles, ended up at the center of all this.
Democrats and the most ardent supporters of Mr. Cochran described his cordiality
and even temper. This reputation was so widespread that Mr. Mayfield customarily
served as a liaison between the Tea Party and the politicians it targeted.

“We've got a bunch of excitable people who identify with the Tea Party in
Mississippi,” said Bill Billingsley, who was involved in the McDaniel campaign.
“Mark was the reasonable one.”

Air Marfield sazha DATOS OO EJ etary. ald fathor of tua hald and lean Af niere of

9

Get 50% off for one year. Limited time offer.
ARTICLES REMAINING

 

DICKERSON 000023

https:/Avww.nytimes.com/2014/07/14/us/politics/mark-mayfield-a-tea-party-founder-becam e-the-unlikely-focus-of-a-big-controversy.htm!?_r=O 2/6
Case 3:17-cv-00514-CWR-FKB Document 356-2 Filed 08/24/20 Page 24 of 35
4/25/2017 Mark Mayfield, 77a Party Founder, Became the Unlikely Focus of a Big Comtroversy - The New York Times
\ (

confrontation that he set up an arrangement with a lawyer at another firm: Mr.
Mayfield would handle the largely administrative parts of any foreclosure process,
the other lawyer any bankruptcy or litigation.

“He just didn’t have it in him,” said James Renfroe, the lawyer who worked with
him. “He didn’t understand sometimes why not everybody would like him. I
explained: ‘We're in a litigation battle. People are not going to like you.’”

But when Mr. Mayfield found a new passion — be it mountain biking or
conservative politics — he pursued it with vigor.

“We are doomed as a nation if President Obama continues his deficit spending
at unprecedented levels,” he wrote in one of his frequent letters to Mississippi
newspapers. “The middle-class citizens are in deep trouble unless we turn around
now,” he said in another.

In early 2009, he and several others sat in a cafeteria in Jackson and planned
the state’s first major Tea Party rally, attended by Phil Bryant, the current governor,
who at the time was lieutenant governor, as well as Mr. McDaniel.

In recent years, Mr. Mayfield had grown uncomfortable with rhetorical excesses
of some of his Tea Party allies and was unmoved by some of the hot-button issues of
the day like Common Core education standards, friends said. But he appeared re-
energized by Mr. McDaniel’s Senate campaign.

“He was trying to do whatever he could,” recalled Kim Wade, a Jackson-based
talk-radio host. “He was all in.”

On Sunday, April 20, Clayton Kelly, a little-known 28-year-old blogger, walked
through the halls of St. Catherine’s Village, a gated retirement community in the
affluent suburb of Madison, and found Ms. Cochran’s room in the wing for
Alzheimer’s patients. Mr. Kelly took a short video of her, lying on her bed in a
nightgown, with his phone.

9

Get 50% off for one year. Limited time offer.
ARTICLES REMAINING

 

DICKERSON 000024

https:/Awww.nytimes.com/2014/07/1 4/us/politics/mark-mayfield-a-tea-party-founder-becam e-the-unlikely-focus-of-a-big-controversy.htm!?_r=0 3/6
Case 3:17-cv-00514-CWR-FKB Document 356-2 Filed 08/24/20 Page 25 of 35
4/25/2017 Mark Mayfield, ea Party Founder, Became the Unlikely Focus of a Big Cc ,entroversy - The New York Times

{

wite. The video was taken down quickly, but not before it had drawn the attention of
the Cochran campaign.

“Tt was a desperate and disgusting attempt to smear Senator Cochran’s good
name,” said Austin Barbour, a senior Cochran campaign adviser.

Most people did not learn about the video until later, and when they did they
were aghast.

“The last person who should have been brought into this campaign should have
been Rose, because she was the most defenseless and had such dignity,” said Brad
White, a former chairman of the Mississippi Republican Party. “I’ve never seen
anything like this.”

Three weeks later, on May 16, Mr. Kelly was arrested and charged with
exploitation of a vulnerable person, a felony.

The police were given access to Mr. Kelly’s Facebook exchanges, which showed
him discussing the plan with John Mary of Hattiesburg, once the co-host of a
conservative talk-radio show that Mr. McDaniel previously hosted and regularly
appeared on.

According to those exchanges, which were examined by The New York Times, as
well as interviews with people briefed on the case, Mr. Mary and Mr. Kelly hoped to
propel rumors about the state of Mr. Cochran’s marriage that had been circulated on
social media by McDaniel supporters as a kind of subterranean campaign issue. Mr.
Kelly and Mr. Mary planned to make a video, but were unsure how to get a current
picture of Mr. Cochran’s wife in the nursing home.

Mr. Mayfield did not take part in these exchanges. But he was contacted at one
point, apparently by Mr. Mary, and asked to take Ms. Cochran’s picture, since his
own mother was in St. Catherine’s. He declined. Instead, according to the message
traffic, he agreed to set Mr. Kelly up with someone else — a person who has not been
named or charged — who could help Mr. Kelly carry out his plan.

2

ARTICLES REMAINING

 

Get 50% off fer one year. Limited time offer.

 

DICKERSON 000025

htips:/www.nytimes.com/2014/07/14/us/politics/mark-mayfield-a-tea-party-founder-became-the-unlikely-focus-of-a-big-controversy.html?_r=0 4/6
Case 3:17-cv-00514-CWR-FKB Document 356-2 Filed 08/24/20 Page 26 of 35
4/25/2017 Mark Mayfield, (>? Party Founder, Became the Unlikely Focus of a Big Gentroversy - The New York Times

Mr. Mary and Richard Sager, a physical education teacher involved in the planning
of the online video,were charged with conspiracy, accused of helping Mr. Kelly. Mr.
Kelly was charged again, this time under the felony voyeurism statute.

Mr. Mayfield, whose arrest stunned people all across Jackson, had the most
visible ties to the McDaniel campaign, which scrambled, at times inconsistently, to
deny any involvement with the nursing home photos. The Cochran campaign
highlighted the connection in ads showing Mr. Mayfield, and the nursing home
episode dominated headlines with less than two weeks to go before the June 3
primary.

Supporters of Mr. Mayfield have raised suspicions about the timing of the
arrests, so close to the primary, and about whether Madison’s mayor, Mary Hawkins
Butler, a stalwart and enthusiastic supporter of Mr. Cochran, played any role.

“There is a feeling among dozens and dozens of people that Mark was used for
political purposes,” said Merrida Coxwell, Mr. Mayfield’s lawyer at the time of his
arrest. “People charged with murder can get bonds less than $250,000.”

And even some lawyers unconnected with the case, while condemning the

nursing home photos, express doubts as to whether these felony charges were
justified.

Mr. Cochran’s lawyer, Donald Clark, in an email message, said that Mr. Cochran
and his lawyers “took the necessary time to investigate the facts and conduct legal
research concerning the issues” before going to Mayor Butler on May 14 to ask that
she have her police chief view the video. He added: “We did not delay our response
to this incident due to any political issues or timing.”

The mayor declined to comment, citing the investigation. A spokesman for the
police did not return several calls. A spokesman for Mr. Mayfield’s family declined to
comment as well.

No one can say for sure why someone takes his life. Mr. Mayfield left a note, the

 

9

Get 50% off for one year. Limited time offer.
ARTICLES REMAINING

 

DICKERSON 000026

hitps://}www.nytimes.com/2014/07/14/us/politics/mark-mayfield-a-tea-par ty-founder-became-the- unlikely-focus-of-a-big-controversy.html?_r=0 5/6
Case 3:17-cv-00514-CWR-FKB Document 356-2 Filed 08/24/20 Page 27 of 35
4/25/2017 Mark Mayfield, “2a Party Founder, Became the Unlikely Focus of a Big C->troversy - The New York Times
, (

himself after the arrest. Almost immediately, his major clients distanced themselves
though he was able to do some work because of his arrangement with Mr. Renfroe.

2

Friends told him the charge would most likely fall apart or at most end up being
reduced to a misdemeanor, but this did not console him.

“What I believe from what I know about Mark,” Mr. Wade, the talk-radio host
said, “he just personally felt that he had let everybody down.”

A version of this article appears in print on July 14, 2014, on Page A1 of the New York edition with the
headline: Dirty Tricks, Tea Party Suicide and Rising Mississippi Anger.

 

© 2017 The New York Times Company

 

sertsse. manne Get 50% off for one year. Limited time offer.

 

DICKERSON 000027

https :/Avww.nytimes.com/2014/07/14/us/politics/mark-mayfield-a-tea-party-founder-became-the-unlikel y-focus-of-a-big-controversy.html?_r=0 6/6
Case 3:17-cv-00514-CWR-FKB Document 356-2 Filed 08/24/20 Page 28 of 35
4/25/2017 CC The Tea-Party Suicide That Has the Right Reelin” “\YMag

\

June 16, 2015 8:00 a.m.

The Ugly Story of a Tea-Party Suicide That Left the Right Reeling — and
Pointing Fingers

By Marin Cogan

 

One evening several years ago, John Mary was up late reading a local blog when he came across a comment from a man who said he -
lived in Gulfport, Mississippi. The commenter had been watching his kid mow a relative’s Jawn, he wrote, when a couple approached the boy
and asked if he could cut their grass sometime. The commenter recognized the man. It was Senator Thad Cochran, he wrote, and the

woman with him sure as hell wasn’t his wife.

DICKERSON 000028

http://nymag.com/daily/intelligencer/2015/06/mark-mayfield-tea-party-suicide.htm! 1/8
4/25/2017

Case 3:17-cv-00514-CWR-FKB Document 356-2 Filed 08/24/20 Page 29 of 35

( "The Tea-Party Suicide That Has the Right Reeling” ~IYMag
The gossip stuck with Mary, a 62-year-old from Hattiesburg, about 70 miles north of Gulfport. But he didn’t think much of it until Jast
year, when a young conservative state senator named Chris McDaniel decided to challenge Cochran in the 2014 Republican primary.

Mary, who has wispy hair and a beard, all of it white except for his eyebrows, had an intense interest in politics. He tweeted under the
handle @DaRinoHunter (https://twitter.com/darinohunter) . His Twitter bio read: “CONSERVATIVE! Ina world filled with fakes and
frauds we take seriously the job of sorting through the clutter to out the imposters OUT THE RINO’S.”

To Mary, Cochran was a classic Republican in name only. First elected to the Senate in 1978 and sometimes referred to as the “king of
pork,” Cochran was known as an able deliverer of federal funding to his impoverished state. It was a skill that had been considered a virtue
— until the tea party came along and made reining in the national debt a pillar of its insurrection. In October 2013, Cochran sided with
party leadership to raise the $17 trillion debt ceiling, ending a 16-day government shutdown. McDaniel entered the race the next day. “I’ve
got 17 trillion reasons not to compromise,” he declared at his first campaign rally.

Before he announced, McDaniel was considered one of the party's brightest prospects. “Prior to this race, he was viewed, even by what you'd
call the Republican Establishment, as an obvious up-and-comer in the Republican Party,” says Geoff Pender, the political editor of
Mississippi's largest newspaper, the Clarion-Ledger. But soon enough the party found reasons to worry that he wasn't ready for prime
time. McDaniel, who was born the same year Cochran was elected to Congress, hosted a Hattiesburg talk-radio show called “The Right
Side (http://www.therightsideamerica.net/) ” on WMXI 98.1 before winning a State Senate seat in 2007. The program provided plenty of
ammo to the Cochran campaign. In April, The Wall Street Journal published (http://blogs.wsj.com/washwire/2014/04/10/miss-senate-
hopeful-chris-mcdaniel-riffed-on-mamacita-reparations/) an old clip from McDaniel’s radio show in which he promised if taxes were ever
raised to make reparations for slavery, he would not pay them, and pondered aloud the meaning of “mamacitas.” BuzzFeed published
(http://www.buzzfeed.com / andrewkaczynski/her es-a-bunch-more-controversial-audio-from-a-miss-gop-sena t#.ThiYnsDMr) audio of him
saying, “I'm not even sure Janet Reno was a woman. You've got to put things in perspective here. When I hear ‘woman,’ I don’t think Janet
Reno ... for some reason. I don’t think Rosie O'Donnell, either.”

To the GOP Establishment, McDaniel threatened to be a repeat of a dynamic that had played out over the past two election cycles, when
upstart candidates, including Sharron Angle and Richard Mourdock, won Republican primaries and then self-immolated in the general
election, giving away seats to their Democratic opponents. In 2012, one of the most endangered Democratic senators in the country, Claire
McCaskill, was able to keep her seat in large part because her opponent, Todd Akin, told a radio host, “If it’s a legitimate rape, the female
body has ways to try to shut that whole thing down.” “One of the lessons of the Todd Akin disaster is that Democrats will not hesitate to tie
the statements, behavior, and controversies of one Republican candidate to all Republican candidates,” a spokesman for the National
Republican Senatorial Committee told (http:/ /www.washingtonpost.com /politics /in-mississippi-senate-hopeful-mcdaniel-embodies-what-
gop-fears-about-tea-party/2014/06/09/548d22ba-efe4-11e3-914c-1fbdo614e2d4_story.html) the Washington Post. “This is the kind of
stuff that the producers and hosts of MSNBC daytime programming salivate over.”

Mississippi's political machine quickly lined up behind Cochran, one of the most senior lawmakers in Washington and the first Mississippi
Republican elected to the Senate since Reconstruction. Almost everyone in the state who has been involved in Republican polities has some
connection to him, particularly Haley Barbour, the former governor and Republican National Committee chairman turned megalobbyist.
Barbour chaired Cochran’s first Senate campaign as a young lawyer in Yazoo City. For the 2014 campaign, one of his nephews, Austin, was
a senior adviser; another, Henry, ran a pro-Cochran super-PAC. All of the state’s major officials as well as its entire Republican
congressional delegation lent their support to his campaign. The Chamber of Commerce eventually contributed more than $1 million to his
reelection, and his Senate colleagues donated to his leadership PAC.

In interviews, Cochran, who is 77, seemed to hardly know there was a tea party. “The tea party is something I really don’t know a Jot
about,” he told reporters (http://nymag.com/daily/intelligencer/2014 /06/republican-thad-cochran-says-he-hadnt-heard-about-
cantor-html) more than once. Still, his campaign’s response to his challenger was swift and brutal. McDaniel had vowed not to go negative
against Cochran, but he was quickly being buried under a barrage of attack ads, many of them coming from third-party groups. Pender
noted that Cochran’s campaign “for weeks had a series of attack ads hitting McDaniel. McDaniel’s only official campaign ad so far is a
positive piece, Mississippi is my home (https://wiww-.youtube.com /watch?v=UNL6uz502e8) ,’ that doesn’t attack Cochran.”

Mary was frustrated by McDaniel’s lack of response and decided to act. He knew the candidate personally from McDaniel’s days hosting

“The Right Side,” where Mary had also served briefly as a host. Through another host on the show, Mary was introduced to Richard Sager,

a local gym teacher and father with a knack for research who posted under the name @RedAlertMS. The two began digging online for dirt

on the senator. Cochran’s wife, Rose, had been in a nursing home with early-onset dementia since 2000. When Mary searched Google

Images (hitps://www.google.com/search? ; .
q=Thad+Cochran,+wifekespy=2&biw=1920&bih=989&source=Inms&ibm =isch&sa=X &ved=0CAcQ_AUoAmoVChMI2ebUmvW" RxgIVKxqMChiyKABl4imgre=_)
for “Thad Cochran, wife,” instead of Rose, up popped photos of Cochran's 76-year-old executive assistant, Kay Webber.

DICKERSON 000029

http//nymag.com/daily/intelligencer/2015/06/mark-mayfield-tea-party-suicide.htm! 2g
4/25/2017

Case 3:17-cv-00514-CWR-FKB Document 356-2 Filed 08/24/20 Page 30 of 35

a The Tea-Party Suicide That Has the Right Reeling” ”“YMag

Mary and Sager searched Webber's property records and found that she had a home in Gulfport, where the commenter who had spotted

her and Cochran lived. They also found that Cochran had listed his Washington, D.C., residence on official government forms as the
basement apartment of a home owned by Webber. They began researching Cochran's congressional travel and found that Webber had
accompanied him on 33 trips, many overseas. They were convinced that the affair was real, and they had an idea of how to prove it. If they
could find one photo of his wife, to show that it wasn’t the woman he was so frequently appearing in public with, they would expose Cochran

as a liar.

Another activist Mary knew on Facebook told him about a blogger named Clayton Kelly. He described Kelly as a conservative journalist
with a growing following who might be able to help them circulate their anti-Cochran research. Soon Mary and Kelly, a 28-year-old
libertarian who blogged under the name Constitutional Clayton (hitps://constitutionalclayton.wordpress.com/) , were chatting and

sometimes arguing about politics. Eventually, the conversation turned to getting a photo of Rose Cochran in her nursing home.

Mary: r u here?

Kelly: hey

Mary: we need you to have no more contact with the campaign ... what we are going to do will be EXPLOSIVE ... the other side will
be hunting for ANY connection to you ... call me Mr Paranoid

Kelly: right. Chris said he would help me in any way so I immediately ruled out an interview in order to not have that tie

In another chat, Mary said he was planning something that would “CHANGE EVERYTHING.” “J am not about to discuss it here or
anywhere,” he wrote to Kelly. “Suffice to say it will blow ur mind.” A few days later, he followed up:

J need you to call me it is URGENT

Mary sent a link to the Facebook page of Mark Mayfield, a well-known attorney from a Jackson suburb, who was active in local Republican
politics both as vice-chair of the Mississippi tea party and a member of the local Republican executive committee. His recently deceased

mother had lived in the same nursing home as Rose Cochran.

Mary: I would NOT communicate with him on his page ... just talked with him it will be sometime next week ... he has the funeral to
deal with

Kelly: i just talked to him ...

Mary: any word on the adventure ... getting the pics/video is hugely important

A few days later, Mary asked, “Did you get a call?”

Kelly: Yep. with details. Got all written down
Mary: OK ... you ARE THE MAN ... REMEMBER CALM AND COOL AND DISCREET
i have NO idea what the call said ... i was not informedd

Kelly: Details on the layout of the place and what I can expect ... I have a virtual layout in my head. Got all the info I need and some.

Kelly told Mary he planned to go to the nursing home on a Sunday after church. He made two failed attempts. “I know we still have time.
But Iam starting to get antsy when I see Thads bullshit attacks on Chris,” he wrote to Mary. “He just sits there and takes it. But that is the
moral high road.”

On Easter, Kelly entered St. Catherine's Village, a sprawling retirement community set on 160 acres of rolling pasture. A security guard
held the door open for him, his attorney Kevin Camp says. Kelly took the elevator to the second floor, entered Rose Cochran’s room, held
his cell phone over her bed, and took a short video. A few days later, Kelly posted an anti-Cochran video about the alleged affair to
YouTube, inchiding a still frame of Rose.Cochran in her bed.

The video was online for less than 90 minutes. Just as it began to attract attention, Kelly removed it from the site. He told his wife, “the big
man,” presumably McDaniel, ordered it taken down. On May 16, three weeks after the video was posted, Kelly was arrested and charged
with felony exploitation of a vulnerable adult. Six days later, police arrested three more people: Mary, Sager, and Mayfield. One month
later, Cochran would beat McDaniel in a runoff. Three days after that, Mark Mayfield would be dead

(http://nymag.com, /daily/intelligencer/2014/06/tea-party-leader-commits-suicide-following-logs.htm)) .

DICKERSON 000030

http:/nymag.com/daily/ntelligencer/2015/06/mark-mayfield-tea-party-suicide.htm! 3/8
4125/2017

Case 3:17-cv-00514-CWR-FKB Document 356-2 Filed 08/24/20 Page 31 of 35

( _ The Tea-Party Suicide That Has the Right Reeling” “YMag

\

THE PLAYERS

 

 

 

 

 

 

CHRIS THAD ROSE KAY
MCDANIEL COCHRAN COCHRAN WEBERER
Mississippi state Mississippi Wife of Senator Cochran’s
senator, whe senator 4
challenged since 1978 Thad Cochran. assistant
Cochran in the (photo taken in
primary 1978)

Photo: Justin Sullivan/John Edward Bates/Getty Images/AP Phato

The week before he was arrested, Mark Mayfield couldn't get comfortable. He would fidget in the pew at church and toss and turn in bed
at night. On a family trip to the beach, he seemed unusually preoccupied; he kept referring to the possibility that he might need to suddenly
return back home.

Acompact, trim man with wire-frame glasses and blue eyes, Mayfield lived in a buttermilk-colored home with his wife, Robin. He had two
adult sons, William and Owen. He was a committed Christian who took pride in his reputation; like most people, he wanted to be liked, and
he was, by all accounts, conflict averse. When his sons were younger and his wife asked him to discipline them, “He’d take us out back and
say, T'm not going to spank you, but just don't do it again,’” William says. For years, Mayfield did real-estate legal work at his father’s
firm. Not long after his dad died, he set up a business arrangement with another lawyer who would handle his court work while Mayfield
took care of the prep work behind the scenes. “Originally, I thought he was farming off the work,” says James Renfroe, the lawyer he
partnered with. “But over the years, we became really good friends and I realized that Mark didn’t like to fight. He couldn’t do it.”

Before 2009, Mayfield had expressed little interest in politics, but seeing Rick Santelli’s CNBC rant (https://www.youtube.com/watch?
v=bEZB4taSEoA) calling for another Boston Tea Party stirred something in him. He started calling his friends who were active in GOP
politics. About a dozen of them organized the state’s first tea-party rally in Jackson. That led to another rally on Tax Day, then a series of
forums on the coming health-care law. Out of those early meetings came the state’s first tea-party chapter. Mayfield became its vice-chair.
“He literally is the founder, the father, and the primary instigator of the Mississippi tea party,” says Roy Nicholson, another of the original
members of the tea party.

At first, many of the state’s Republican officeholders were onboard. Congressman Gregg Harper spoke at the tea party's Tax Day rally in
2009. Later, when tea-party groups expressed anger over Harper’s votes to increase government spending, Mayfield became the liaison for
discussions between elected officials and the state tea party. “He was always trying to be the gateway to them,” says Nicholson. “He was the
man they all trusted enough that he could have their private cell-phone numbers.”

Jn 2012, Mayfield was interviewed in the Mississippi GOP’s newsletter (bitp://www.msgop.org/2012/04/mississippi-republican-party-
newsletter-for-april-5/) . He told the interviewer he'd been drawn to politics in the aftermath of the financial crisis and the bailouts, which
inspired him to take action against the politicians he thought were creating dangerous levels of federal debt. “I have sensed a real urgency
to preserve the nation that we love, especially after Americans were forced to accept what I believe are unconstitutional and financially
unsustainable measures like the financial- and auto-industry bailouts, wasteful stimulus spending, the takeover of our health care through
Obamacare, and an alarming increase in government spending and borrowing,” he was quoted as saying. He told his kids that he was

getting off the couch and standing up for what he believed in.

DICKERSON 000031

hitp://nymag.com/daily/ntelligencer/2015/06/m ark-mayfield-tea-party-suicide.htm!

Al8
Case 3:17-cv-00514-CWR-FKB Document 356-2 Filed 08/24/20 Page 32 of 35

4/25/2017 ; The Tea-Party Suicide That Has the Right Reeling” 'YMag
{
On the Tuesday before Mayfield was arrested, as he and Robin lay in bed, she decided she'd had enough of his tossing and turning and

demanded to know what was going on. “You know that Kelly guy who was arrested?” he told her. “Well, I’m involved in that somehow.”
Mayfield explained that Mary had approached him about taking the photo. According to Robin, Mayfield said he wouldn't do it but that he
could set Kelly up with a friend — another attorney — who could help him out. When Mayfield went to the nursing home to clean out his
mother’s room after her death, the attorney accompanied him. Mayfield showed him where Rose Cochran’s room was located, and the
attorney then explained the location to Kelly over the phone, using a blocked number. (The attorney was never arrested or charged with any

crime.)

Robin thought the photo-taking was a stupid, borderline-insane thing to do but not obviously criminal. When she heard the extent of her
husband’s involvement, she was even more certain he'd be all right. She tried to reassure him that, at worst, the police might ask him to

answer a few questions. Mayfield wasn’t convinced. “Robin, it’s politics,” he told her. “Theyre going to come after me.”

Two days later, Mayfield was arrested at his office. At his arraignment that afternoon, he smiled wanly at the courtroom full of observers
and reporters, as if embarrassed to be there. He was charged with a felony conspiracy to commit exploitation of a vulnerable adult. His
bond was set at $250,000. Mayfield’s attorney, Merrida Coxwell, argued for a reduction. Mayfield was a well-known figure in the
community, a father with no criminal record — he posed no flight risk. The request was denied. Coxwell looked at the judge in disbelief.
“There weren't any facts justifying this bond. It’s why I carry such a hard feeling in my heart,” says Coxwell. “Because I know they were
fucking Mark over and using him as a pawn.”

For Coxwell as well as for some of Mayfield’s friends and family, the severity of the charges and the high bond felt more like retaliation

than justice, punishment for supporting the insurgent who threatened to end Thad Cochran’s political career. They were suspicious that the
Cochran campaign's lawyers had reached out to Madison mayor Mary Hawkins Butler, a local political force in Mississippi and longtime
Cochran supporter, rather than taking the matter directly to the police.

“You just have to do the math. If you have the GOP trying to sabotage McDaniel’s campaign and then you have Cochran people trying to
sabotage McDaniel, and [Cochran supporters] are in charge of Madison city government, they decide who the Madison city judges are...
people who have those kinds of jobs have to know what side their bread is buttered on,” says Tom Fortner, whose client, Sager, got a
$500,000 bond on charges of conspiracy and tampering with evidence for his part in helping Mary do research on Cochran. “When bonds
get set, that becomes obvious. You're talking about a $500,000 bond set ona guy with no prior record of criminal history whatsoever and
minor charges brought against him.”

Mayfield posted bond and was released later that day. Soon after his arrest, he told his wife that one of the banks he counted as a major
client told him it was pulling its business. His name and mug shot were all over the press. Cochran’s spokesman, who'd been a longtime
family friend of the Mayfields, referred to the “criminals” supporting McDaniel, a comment that particularly stung Mayfield. He became
anxious and withdrawn. He no longer wanted to be seen in public and felt certain his reputation, and quite possibly his business, was ruined.
At the office, “I just sit there and act like I’m busy,” he told his wife. He obsessed over the fate of his legal secretaries, how they would
provide for themselves if his practice failed.

After Mayfield’s first court appearance, his son William hid his father’s guns in his backpack. A few days later, William noticed that one of
them was missing. William and Robin demanded to see the gun. Mark told them it was for protection. “Protection from what? Youre not
being hounded or threatened,” Robin told him. The three of them went upstairs to the attic, where Mark retrieved the gun he’d hidden in the
insulation. William asked him to promise that he wouldn't do anything crazy. His father agreed he wouldn't. A grand jury was set to meet in
June to decide whether to indict him. “I can’t go to jail,” he kept telling his family and attorneys. They assured him that he wouldn’t. But he
kept repeating it, until it became a mantra: “I can’t go to jail.”

DICKERSON 000032

http://nymag.com/daily/intelligencer/2015/06/mark-mayfield-tea-party-suicide.html 5/8
Case 3:17-cv-00514-CWR-FKB Document 356-2 Filed 08/24/20 Page 33 of 35

4/25/2017 7 The Tea-Party Suicide That Has the Right Reeling --“!'YMag
\ (
\. "

THE PLAYERS

 

 

 

 

 

 

 

 

CLAYTON MARK JOHN RICHARD
KELLY MAYFIELD MARY SAGER
Blogger Co-founder of McDaniel Gym teacher who

“Constitutional Mississippi's first supporter and helped Mary

Clayton, who tea-party chapter independent conduct research

videotaped Rose opposition on Cochran
Cochran. researcher

Photo: Rogelio V. Solis/AP Photo/Madison County Police Department

On the Saturday morning after Kelly's arrest, when a reporter from The Hill approached McDaniel at a craft fair where he was
campaigning and asked about the video, the candidate seemed to have never heard of it. “I don't guess I’ve been awake long enough to see
what’s happened,” he said. After the Hill story (http:/ /thehill.com/blogs/ballot-box/206413-cochran-challenger-appalled-by-activist-
photographing-bedridden-wife#ixzz320PMg9415%20) , Cochran’s aides released a voice-mail left by McDaniel’s campaign manager, Melanie
Sojourner, for Cochran’s campaign manager, Kirk Sims. In the voice-mail, which was left earlier that morning, Sojourner said she'd
Jearned about the arrest on Friday night and that McDaniel “is very upset about it and needs to have a personal phone call certainly with
you, but he really wanted to have one with Senator Cochran if you think that would be at all possible.” McDaniel conceded that he’d been
told of the arrest early Saturday morning, but he and his team stressed that they didn’t know anything about the plot. “I’ve never laid eyes
on the video, but what I was sure of is that that was not anything that our campaign was going to be about,” he told a talk-radio show
(http://www.supertalk.fm /chris-mcdaniel-one-on-one/) that week.

If the race was threatening to turn nasty before the arrests, now it descended into chaos: Cochran’s backers held that McDaniel knew more
than he was letting on about the plot to take advantage of a vulnerable woman, and McDaniel’s contended that Cochran's camp was
exploiting the actions of a few rogue individuals to smear him. Ina TV ad (hitps://www.youtube.com/watch?v=U5weY ALI53s) by
Cochran’s campaign invoking the nursing-home incident, a faceless narrator said, “It’s the worst: Chris McDaniel’s supporter charged with
a felony for posting video of Senator Thad Cochran’s wife ina nursing home? Had enough?”

McDaniel responded with his own ad (https:/ /swww.youtube.com/watch?v=SOJ-qheoTrw) decrying the “outrageous” character attacks.
“When I announced my candidacy for the U.S. Senate, I told my supporters that I respected you as a man of honor as well as your longtime
service to our state,” McDaniel wrote in an open letter (http://www.clarionledger.com/story/politicalledger / '2014/05/21/medaniel-
cochran-letter-election/9371455/) published in the Clarion-Ledger. “Sadly, the actions your campaign has recently taken have forced me to
teconsider my position.”

In the June 3 primary, McDaniel beat Cochran in a three-way race by 1,400 votes. The morning after the election, three McDaniel
supporters were found locked inside the Hinds County courthouse, raising suspicions among bloggers covering the race that they were
trying to steal the election.

Since McDaniel failed to carry a majority, the candidates were forced into a runoff. Mississippi law allows registered Democrats to cross
over and vote in Republican races so long as they didn’t vote in their own party primary. During the runoff, Cochran's campaign began
featuring ads of black supporters and highlighting his record serving his African-American constituents, which included channeling funding
to the state’s historically black colleges. A pro-Cochran super-PAC paid African-Americans to help get out the vote, and a flyer circulated in
black precincts that said, “The Tea Party intends to prevent blacks from voting on Tuesday.” McDaniel accused Cochran’s cam

pandering to black voters. ‘D I CK ERSON 0 0 0 033

http:/nymag.com/daily/intelligencer/2015/06/mark-mayfi eld-tea-party-suicide.html 6/8
Case 3:17-cv-00514-CWR-FKB Document 356-2 Filed 08/24/20 Page 34 of 35
4/25/2017 v7. The Tea-Party Suicide That Has the Right Reeling--NYM ag

On June 24, Cochran beat McDanue: by 7,600 votes. Three days later, Robin Mayfield woke up to an empty bed. Looking over at her
husband's nightstand, she could see his phone and reading glasses still sitting there beside the bed. It struck her as odd — he wouldn't have
left for work without them. She got up and walked through the house. In the kitchen, his favorite cereal bowl, a chipped porcelain piece that
used to belong to his grandmother, was sitting next to the sink. She walked down the quiet hallway leading to the garage, calling his name.
“I felt this dark veil; it just fell over me,” she said later. “And I just felt so strange.”

She opened the garage door halfway. It was raining outside, and their two cats were sleeping on the roof of her husband's car. Light was
coming from under the closed storage-room door. She walked toward it and opened it. Her husband was lying on the ground, facing her,
surrounded by garden equipment and folding tables, with a revolver in his hand. Robin called 911. When the ambulance arrived, she
collapsed in the rain and pulled herself into a fetal position.

The tributes poured in: from the governor and members of Congress, state and local officials. McDaniel issued a press release calling
(https://www.facebook.com /senatormedaniel/posts/756956194368271) Mayfield “one of the most polite and humble men I’ve ever met in
politics.” Robin couldn't bear to hear any of it. “All of those officials who were behind Cochran, Mark had helped many times over the
years,” she said. But after he was arrested, she felt they abandoned her husband. “They tucked their tails and ran.” In his briefcase she
found a list of people who had reached out to him after his arrest. “Those officials? He didn’t hear from them at all.” McDaniel and other
politicians sent Robin plants as a condolence gift. She couldn't stand having them in the house, so she put them in the garage. “I just
watched them wilt,” she says. “It reminded me of how Mark’s life was from the time he was arrested to the time he died.”

Tea-party activists were also fuming over Mayfield’s death. A right-wing blogger named Charles C. Johnson, known for his outlandish
claims online, tweeted that Republican operatives had caused Mayfield’s suicide. Others were shocked as well.

“Tve represented a lot of people for acts so heinous I won't even discuss them,” says attorney Doug Lee, who represented Mary. “When I
saw the reaction of law enforcement and the political Establishment to what these people did, I was simply amazed. I still have a hard time
reconciling that, and it makes me very angry. It didn’t seem that anybody could be guilty of anything, except Clayton Kelly was arguably
guilty of a trespass. The others are arguably guilty of conspiracy to commit a trespass. To tell the truth, I don’t know that you can be guilty
of a conspiracy to commit a trespass.” (Several officials involved in the case, including Hawkins Butler, the district attorney, and McDaniel,
either declined to comment or didn't respond to repeated interview requests. Through lawyers at Butler Snow, Cochran’s campaign also
declined to comment on the record.)

After the race, McDaniel refused to concede, claiming Cochran's attempt to win African-American Democrats was evidence of voter fraud.
“We are not prone to surrender,” McDaniel said in his Election Night speech (https://www.youtube.com/watch?v=9lJNTZzQtlg) . Soon
after, Johnson published an explosive scoop: A self-described African-American reverend named Stevie Fielder said he was given money by
the Cochran campaign to bribe black voters into going to the polls for the senator. McDaniel offered a $1,000 reward to anyone who could
provide evidence that the senator’s campaign had broken the law. Later, Fielder said that his comments had been “hypothetical” and
selectively edited. Johnson admitted to paying Fielder for the story. McDaniel continued to fight the outcome in court, but by August his
options were running out.

This month, Clayton Kelly pleaded guilty to a charge of conspiracy to commit burglary. The district attorney prosecuting the case agreed to
drop his burglary charges, for which he could have faced up to 50 years in prison. Kelly was sentenced by a judge to two and a half years in
prison Monday, followed by two and a half years of probation. Before the verdict, Kelly's attorney Camp told me he planned to argue that
there was no burglary — Kelly was let into the building by a security guard and was acting in his capacity.as a journalist trying to get a
newsworthy story out. “It’s going to be very difficult to prove that a crime was committed,” Camp said. Kelly ultimately took the plea
because he didn’t want to risk spending decades in jail.

John Mary agreed to serve five years on probation, after which his record will be cleared. Sager, the researcher, will have his record cleared
after three years’ probation. All three have been quiet online since the arrests: Constitutional Clayton’s blog hasn't been updated since May
of last year, Sager’s Twitter feed was deleted, and Mary’s has been empty except for a few retweets. Three months after their initial arrests,

the lead police investigator on the case was reassigned to animal control.

“Is it a conspiracy or just political maneuvering? What's the difference?” says Lee, Mary’s attorney. “What the Cochran side did, you can
call that a conspiracy and other people will say it’s politics as usual. It’s wrong either way. Dead wrong. A lot of this stuff that looks like
conspiracy is just dumb redneck crap.”

Earlier this year, McDaniel and his allies launched a PAC with the stated mission of challenging Republican Establishment candidates. The
Senate Conservatives Fund, another tea-party PAC, started by Jim DeMint, launched a campaign called Remember Mississippi
(http://remember.senateconservatives.com/) , urging supporters not to forget the efforts of the national GOP to crush McDaniel in the

Senate race. The PAC asks supporters to join in a boycott of the National Republican Senatorial Committee. It makes no menti-~ -*

DICKERSON 000034

http:/nymag.com/daily/intelligencer/201 5/06/mark-mayfield-tea-party-suicide.himl 718
Case 3:17-cv-00514-CWR-FKB Document 356-2 Filed 08/24/20 Page 35 of 35
4/25/2017 f - The Tea-Party Suicide That Has the Right Reeling ( —IY¥Mag

Mayfield or the others. The vidi fas 20,000 pledges listed so far. McDaniel is rumored to be eyeing a bid for Congress against another

incumbent Republican, Representative Steven Palazzo, next year.
Rose Cochran died in December. Thad Cochran married his assistant, Kay Webber, in a private ceremony in May.

*This article appears in the June 15, 2015 issue of New York Magazine. It includes information on developments in the story that occurred
after press time.

Copyright © 2017, New York Media LLC. All Rights Reserved. Vulture®, Grub Sueet® and The Cut® are registered trademarks of New York Media LLC.

DICKERSON 000035

hitp://nymag.com/daily/intelligencer/2015/06/mark-mayfield-tea-party-suicide.html &/8
